DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-9, 11-16, and 18-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In a method or system for running a Monte Carlo simulation of possible integrated circuit (IC) process variations of each of a plurality of IC cell types, wherein each of the plurality of IC cell types is defined by multiple specific transistors and multiple specific interconnects; based on the results of the Monte Carlo simulation, creating a library of IC cell types and their corresponding behavioral values for each of the possible IC process variations, and storing the library in a non-transient memory; receiving an IC design embodied as a digital file; correlating the received IC design with the library, prior art of record does not teach or clearly suggest wherein said correlating comprises retrieving, from the library, behavioral values that pertain to cell types that exist in the IC design; based on said correlating, predicting critical paths that limit a frequency of each IC manufactured according to the IC design: and based on said critical paths prediction, predicting at least one a frequency distribution and at least one power distribution of ICs manufactured according to the IC design.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/B.B/            Examiner, Art Unit 2851    



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851